Citation Nr: 1102917	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  06-19 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for depression has been received.

2.  Whether new and material evidence to reopen a claim for 
service connection for cyst, benign tumor of the neck has been 
received.

3.  Whether new and material evidence to reopen a claim for 
service connection for syncope has been received.

4.  Entitlement to a rating in excess of 30 percent for 
hypertensive arteriosclerotic heart disease.

5.  Entitlement to a rating in excess of 30 percent for migraine 
headaches.

6.  Entitlement to a rating in excess of 10 percent for 
hypertension.

7.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to October 
1989.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a September 2005 rating decision in which the RO increased the 
disability rating for hypertensive arteriosclerotic heart disease 
to 30 percent, denied a rating in excess of 30 percent for 
migraine headaches, and awarded a separate 10 percent rating for 
hypertension.  The RO also declined to reopen claims of service 
connection for depression, for cyst on the neck, and for syncope.  
The Veteran filed a notice of disagreement (NOD) in October 2005.  
The RO issued a statement of the case (SOC) in March 2006, and 
the Veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in April 2006.

In November 2008, the Board remanded the Veteran's claims to the 
RO, via the Appeals Management Center (AMC) in Washington, D.C., 
for further action, to include additional development of the 
evidence.  After completing the requested development, the RO/AMC 
continued to deny the claims (as reflected in a June 2010 
supplemental SOC (SSOC)) and returned the matters on appeal to 
the Board for further consideration.

As a preliminary matter, the Board notes that a review of the 
record reflects that in a June 1991 rating decision, the RO 
granted service connection for essential hypertension and 
assigned a 10 percent rating.  In December 2002, the RO 
recharacterized the disability as hypertensive arteriosclerotic 
heart disease and continued the 10 percent rating.  In the 
September 2005 rating decision on appeal, the RO increased the 
disability rating for hypertensive arteriosclerotic heart disease 
to 30 percent effective May 13, 2005.  The RO also awarded a 
separate 10 percent rating for hypertension effective May 13, 
2005.  Given that service connection for hypertension had been in 
effect since the June 1991 rating decision, the Board does not 
consider the Veteran's NOD as expressing disagreement with the 
initial rating assigned.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999) (distinguishing initial rating claims from claims 
for increased ratings for already service-connected disability).  
While the RO recharacterized the disability as hypertensive 
arteriosclerotic heart disease in the December 2002 rating 
decision, no steps were taken to sever service connection for 
hypertension, and it therefore remained service-connected.  See 
Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).  Therefore, 
the initial rating for hypertension was assigned in June 1991, 
not September 2005.  As such, the Board need not characterize 
this claim in light of the distinction noted in Fenderson.

Moreover, although the RO has granted a higher rating of 30 
percent for the Veteran's hypertensive arteriosclerotic heart 
disease, inasmuch as a higher rating for this disability are 
available, and the Veteran is presumed to seek the maximum 
available benefit for a disability, the claim for a higher rating 
remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).

The Board's decision addressing the request to reopen the claims 
for service connection for depression, for cyst, benign tumor of 
the neck, and for syncope, as well as claims for increased 
ratings for hypertensive arteriosclerotic heart disease and for 
hypertension are set forth below.  The claims for a rating in 
excess of 30 percent for migraine headaches, and for a TDIU are 
addressed in the remand following the order; those matters are 
being remanded to the RO, via the AMC, in Washington, D.C.  VA 
will notify the appellant when further action, on his part, is 
required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim herein decided have been accomplished.

2.  In December 2002 rating decision, the RO last denied service 
connection for depression, for cyst, benign tumor of the neck, 
and for syncope; although the Veteran filed an NOD, an SOC was 
issued, and a timely substantive appeal was filed, the Veteran 
subsequently withdrew his appeal.

3.  No new evidence associated with the claims file since the 
December 2002 denial, when considered by itself or in connection 
with evidence previously assembled, relates to an unestablished 
fact necessary to substantiate the claim for service connection 
for depression, for cyst, benign tumor of the neck, or for 
syncope, or raises a reasonable possibility of substantiating any 
of those claims.

4.  Pertinent to the May 2005 claim for increase, the evidence 
reflects that the Veteran's diastolic blood pressure has been 
predominantly less than 110, and systolic blood pressure has been 
less than 200.

5.  Pertinent to the May 2005 claim for increase, the evidence 
reflects that the Veteran's hypertensive arteriosclerotic heart 
disease has been manifested by a workload of greater than five 
metabolic equivalents (METs), with an ejection fraction greater 
than 50 percent; no episodes of congestive heart failure occurred 
in the past year.





CONCLUSIONS OF LAW

1.  The December 2002 rating decision in which the RO denied 
service connection for depression, for cyst, benign tumor of the 
neck, and for syncope is final.  38 U.S.C.A. § 7105(b) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  As evidence received since the RO's December 2002 denial is 
not new and material, the criteria for reopening the claims for 
service connection for depression, for cyst, benign tumor of the 
neck, and for syncope are not met.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2010).

3.  The criteria for a rating in excess of 10 percent for 
hypertension are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.104, 
Diagnostic Code 7101 (2010).

4.  The criteria for a rating in excess of 30 percent for 
hypertensive arteriosclerotic heart disease are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7005 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between a veteran's service and the disability, degree 
of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specific 
to requests to reopen, the Veteran must be notified of both the 
reopening criteria and the criteria for establishing the 
underlying claim for benefits.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO, to include 
the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Sec'y of Veterans Aff., 327 F.3d 
1339 (Fed. Cir. 2003).  However, VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, a July 2005 letter notified the Veteran that the 
claim for service connection for depression, for cyst, benign 
tumor of the neck, and for syncope had been previously denied 
because no evidence had been received to show that the Veteran's 
disabilities were related to service, and that the RO needed new 
and material evidence to reopen this claim.  The letter 
specifically advised the Veteran that, in order to be considered 
material, the evidence must pertain to the reason his claim was 
previously denied.  It also informed the Veteran that, in order 
to be considered new and material, the evidence would have to 
raise a reasonable possibility of substantiating the claim, and 
could not simply be repetitive or cumulative of the evidence of 
record at the time of the previous denial.  

The July 2005 letter also provided notice to the appellant 
regarding what information and evidence was needed to satisfy the 
elements of the underlying claims for service connection and 
substantiate the claims for increased ratings for service-
connected hypertensive arteriosclerotic heart disease and 
hypertension, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  

The Board notes that an April 2007 letter provided the Veteran 
with information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence that 
impacts those determinations, consistent with Dingess/Hartman.  A 
March 2009 post-rating letter and the March 2006 SOC and June 
2010 SSOC set forth the relevant rating criteria for evaluating 
the Veteran's hypertensive arteriosclerotic heart disease and 
hypertension; this notice suffices, in part for Dingess/Hartman.  
Hence, the July 2005, April 2007, and March 2009 letters meet the 
Pelegrini, Dingess/Hartman, and Kent content of notice 
requirements.

After issuance of the April 2007 and March 2009 letters, and 
opportunity for the Veteran to respond, the June 2010 SSOC 
reflects readjudication of the claims.  Hence, the Veteran is not 
shown to be prejudiced by the timing of either notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance 
of a fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or SSOC, is sufficient to cure a 
timing defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the claims on appeal.  Pertinent medical evidence associated 
with the claims file consists of the Veteran's service treatment 
records, private treatment records, and reports of August 2005 
and October 2009 VA examinations.  Also of record and considered 
in connection with the appeal are various written statements 
provided by the Veteran and by his representative, on his behalf.

The Board also notes that no further RO action on this matter, 
prior to appellate consideration, is warranted.  The Board 
acknowledges that the Veteran was not provided with a VA 
examination in response to his claims to reopen.  Under 38 C.F.R. 
§ 3.159(c)(4)(iii) (2010), however, providing a VA examination in 
a new and material evidence claim can only be considered if new 
and material evidence is actually presented or secured.  Because 
the Board herein finds that the Veteran did not present new and 
material evidence regarding these claims, a VA examination is not 
warranted.

Further, it is noted that, the record shows that in September 
2005, the Veteran submitted a completed, signed VA Form 21-4142 
(Authorization and Consent to Release Information to the 
Department of Veterans Affairs) for multiple private physicians.  
There was no indication that the RO ever requested records of 
treatment from these physicians, despite the fact that the 
Veteran submitted a signed release for such purpose.  The 
Veteran's authorization, however, was scheduled to expire 
automatically within 180 days from the date the Veteran signed 
and dated the form.  Based on the foregoing, the Board remanded 
the claims in November 2008, instructing the RO/AMC to obtain a 
current VA Form 21- 4142 from the Veteran for the previously 
identified private treatment records.  Upon receipt of a 
completed VA Form 21-4142, the RO was instructed to obtain the 
identified records and associate them with the claims folder.  
The Board instructed the RO/AMC to arrange for the Veteran to 
undergo VA examination after all the pertinent records were 
associated with the claims file.  A remand by the Board confers 
upon the veteran, as a matter of law, the right to compliance 
with the remand instructions, and imposes upon the VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  See Stegall v West, 11 Vet. App. 268, 271 (1998).

In March 2009, the RO/AMC forwarded to the Veteran a VA Form 21-
4142 and requested that he return authorization for the RO/AMC to 
obtain the private treatment records that the Veteran had 
previously identified.  The Veteran did not respond to the 
letter, and he did not provide the proper authorization for VA to 
obtain these records.  The Veteran underwent VA examination in 
October 2009, without these records being obtained.  
Notwithstanding the foregoing, the Board finds that the October 
2009 VA examination was adequate.  Although these records were 
not obtained, the Board finds that the RO/AMC's attempt to obtain 
proper authorization from the Veteran amounted to substantial 
compliance with the remand directive.  See Dyment v. West¸ 13 
Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 
11 Vet. App. 268 where Board's remand instructions were 
substantially complied with); see also D'Aries v. Peake, 22 Vet. 
App. 97, 105-106 (2008) (finding that substantial compliance, 
rather than strict compliance, with the terms of a Board 
engagement letter requesting a medical opinion is required).

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO/AMC, the 
Veteran has been notified and made aware of the evidence needed 
to substantiate the claims on appeal, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be provided, 
nor is there any indication that there is additional existing 
evidence to obtain or development required to create any 
additional evidence to be considered in connection with the 
claims.  Consequently, any error in the sequence of events or 
content of the notice is not shown to prejudice the Veteran or to 
have any effect on the appeal.  Any such error is deemed harmless 
and does not preclude appellate consideration of the matters 
herein decided, at this juncture.  See Mayfield,  20 Vet. App. at  
543 (rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).




II.  Analysis

A.  Claims to Reopen

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Service connection may 
be granted for any disease diagnosed after discharge from service 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

As indicated above, the RO last denied the Veteran's claim for 
service connection for depression, for cyst on the neck, and for 
syncope in December 2002.  The evidence of record at the time 
consisted of the Veteran's service treatment records, and private 
treatment records.  The basis for the RO's December 2002 denial 
of the petition to reopen the claim for service connection for 
depression, for cyst on the neck, and for syncope was that there 
was no evidence that the disabilities were incurred in service.

After notification of the RO's decision, the Veteran filed an 
NOD, an SOC was issued, and a timely substantive appeal was 
filed; however, the Veteran withdrew his appeal in August 2004.  
See 38 C.F.R. § 20.200.  The RO's December 2002 denial of the 
claim is therefore final as to the evidence then of record, and 
is not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of the Veteran.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

In May 2005, the Veteran requested that VA reopen the previously-
denied claims for service connection.  Regarding petitions to 
reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) 
defines "new" evidence as evidence not previously submitted to 
agency decisionmakers and "material" evidence as evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated by 
the regulation cited above, and by judicial case law, "new" 
evidence is that which was not of record at the time of the last 
final disallowance (on any basis) of the claim, and is not 
duplicative or "merely cumulative" of other evidence then of 
record.  This analysis is undertaken by comparing the newly 
received evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is whether it 
is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 
(1996).  Here, the last final denial of the claim is the RO's 
March 2005 rating decision.  Furthermore, for purposes of the 
"new and material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Pertinent evidence added to the claims file since December 2002 
includes private records of treatment.  The private records 
reflect that the Veteran is prescribed medication for his 
disabilities, but do not pertain to the Veteran's service, or to 
raising any possibility of a nexus between depression, cyst, 
benign tumor of the neck, or syncope and service.

The Board finds that, in this case, the additionally received 
medical evidence is "new" in the sense that it was not 
previously before agency decision makers.  However, none of this 
evidence is "material" for purposes of reopening the claim for 
service connection.  As noted above, in the December 2002 denial, 
the RO essentially found that there was no evidence that any of 
the claimed disabilities was incurred in service.  The additional 
medical evidence added to the record does nothing to change any 
such finding.  As indicated, most of the medical records received 
are not relevant, as they include nothing pertaining to a 
relationship between depression, cyst of the neck, or syncope and 
service.

The Board had also considered the lay assertions of the Veteran, 
as well those advanced by his representative, on his behalf, in 
various written documents of record.  A layperson is certainly 
competent to describe factual matters of which he or she has 
first-hand knowledge.  See, e.g., Washington v. Nicholson, 19 
Vet. App. 362 (2005); Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, without appropriate medical training and 
expertise, none of the above-named individuals is competent to 
render a probative (i.e., persuasive) opinion on the medical 
matters at issue here-whether the Veteran's depression, cyst, or 
syncope disability is related to his active duty service.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 
Vet. App. 183, 186 (1997) (a layman is generally not capable of 
opining on matters requiring medical knowledge).  Therefore, 
where, as here, resolution of the appeal turns on a medical 
matter that cannot be established by lay evidence, unsupported 
lay statements, even if new, cannot serve as a predicate to 
reopen the previously disallowed claim.  See Hickson v. West, 11 
Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

Under these circumstances, the Board concludes that the criteria 
for reopening the claim for service connection for depression, 
for cyst, benign tumor of the neck, and of syncope are not met, 
and the RO's December 2002 denial of these claims remains final.  
See 38 U.S.C.A. § 5108  38 C.F.R. § 3.156.  As the Veteran has 
not fulfilled his threshold burden of submitting new and material 
evidence to reopen this finally disallowed claim, the benefit-of-
the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).

B.  Claims for Increased Ratings

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there 
is a question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation.  Hart v. 
Mansfield, 21 Vet. App. 505, 509-10 (2007).   Hence, the 
following analysis is undertaken with consideration that staged 
ratings may be warranted.

Historically, the RO granted the Veteran's claim for service 
connection for hypertension in a June 1991 rating decision, 
assigning a 10 percent rating from August 5, 1979.  Pursuant to a 
claim for increase, in August 1998, the RO increased the 
Veteran's rating to 10 percent, effective November 1, 1989.  In a 
December 2002 rating decision, the RO recharacterized the 
Veteran's hypertension as hypertensive arteriosclerotic heart 
disease, and continued the 10 percent rating.  The Veteran filed 
his current claim for increase in May 2005.  As noted above, in a 
September 2005 rating decision, the Veteran's rating for 
hypertensive arteriosclerotic heart disease was increased to 30 
percent, effective May 13, 2005, the date of his claim for 
increase.  The RO also granted a separate, 10 percent rating for 
hypertension from May 13, 2005.  

The Board notes that the rating for the Veteran's service-
connected hypertensive arteriosclerotic heart disease has been 
assigned under Diagnostic Code 7005, for rating arteriosclerotic 
heart disease.  Under Diagnostic Code 7005, a workload of greater 
than five METs, but not greater than seven METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of 
cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray warrants a 30 percent rating.  A 60 
percent rating is assigned for more than one episode of acute 
congestive heart failure in the past year, or; workload of 
greater than three METs but not greater than five METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  A 100 percent rating is warranted for chronic 
congestive heart failure, or workload of three METs or less 
results in dyspnea, fatigue, angina, dizziness, or syncope, or; 
left ventricular dysfunction with an ejection fraction of less 
than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005.

The rating for the Veteran's service-connected hypertension has 
been assigned under Diagnostic Code 7101, for rating hypertensive 
vascular disease.  A 10 percent rating is provided where 
diastolic pressure is predominantly 100 or more; systolic 
pressure is predominantly 160 or more; or where an individual has 
a history of diastolic pressure that is predominantly 100 or more 
which requires continuous medication for control.  A 20 percent 
rating is assigned for diastolic pressure predominantly 110 or 
more, or; systolic pressure predominantly 200 or more.  A 40 
percent rating is warranted for diastolic pressure predominantly 
120 or more, and a 60 percent rating is warranted for diastolic 
pressure predominantly 130 or more.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2010).

Considering the pertinent evidence in light of the applicable 
criteria, the Board finds that the criteria for increased ratings 
for the Veteran's service-connected hypertensive arteriosclerotic 
heart disease and hypertension are not met.  

The relevant evidence of record pertaining to the Veteran's 
claims for increased ratings for service-connected hypertensive 
arteriosclerotic heart disease and hypertension includes VA 
examination reports from August 2005 and from October 2009, as 
well as private treatment records.

On August 2005 VA examination, the Veteran reported easy 
fatigability with shortness of breath after climbing a flight of 
stairs.  He had an incident of chest pain in March 2005, which 
resulted in abnormal findings.  The Veteran had weekly angina, 
dyspnea on severe exertion, no syncope, and weekly fatigue and 
dizziness.  The Veteran had no history of trauma to the heart, 
cardiac neoplasm, myocardial infarction, congestive heart 
disease, rheumatic heart disease, hypertensive heart disease, 
syphilitic heart disease, endocarditis, or pericarditis.  
Continuous medication was required.

On physical examination, the cardiac and respiratory examinations 
were normal.  Stress test resulted in seven METs.  Ejection 
fraction was greater than 50 percent.  The Veteran's heart size 
was noted to be larger than normal, with mild enlargement.  An 
electrocardiogram (ECG) revealed a left anterior hemiblock.  An 
echocardiogram reveal top normal left ventricle with good wall 
motion and contractility and good systolic function.  The Veteran 
was diagnosed with hypertensive cardiovascular disease, with mild 
to no effect on daily activities.

Blood pressure readings were 120/80, on three different attempts.  
The Veteran was taking medication for his hypertension and 
hypertensive arteriosclerotic heart disease.  Although the 
Veteran was in functional class I (seven METs), his blood 
pressure was noted to fluctuate easily.  Based on this, he could 
tolerate doing activities of daily living only, and would 
preclude him from obtaining and retaining employment.

An October 2005 private admission report, noted that the Veteran 
had a blood pressure reading of 165/120 after a panic attack, and 
a sudden onset of difficulty breathing.  At entry to the 
hospital, his blood pressure was 120/90.

The Veteran was afforded another VA examination in October 2009.  
The Veteran reported shortness of breath when climbing stairs, 
and blood pressure elevation during panic attacks.  The Veteran 
was on medication for his disabilities.  There was no history of 
traumatic injury of the heart, cardiac neoplasm, hypertensive 
renal disease, epistaxies related to hypertension, or stroke 
related to hypertension.  Headaches related to hypertension and a 
hypertensive cardiovascular disease were noted.  The Veteran 
reported that his current residual symptoms included chest pain 
and shortness of breath, as well as fatigue, angina, and 
palpitations.

On physical examination, the Veteran's heart and chest were 
normal.  Blood pressure readings were 140/90, 130/90, and 140/80.  
ECG revealed sinus bradycardia and a left anterior hemiblock.  
Heart size was larger than normal based on X-ray.  The Veteran's 
hypertensive cardiovascular disease had significant effects on 
occupational activities in that the Veteran had lack of stamina, 
weakness, and fatigue.  The Veteran's hypertensive cardiovascular 
disease also had moderate effects on usual daily activities.  The 
Veteran did jogging exercises every four to five days lasting for 
45 minutes to an hour, daily gardening, and previously played 
tennis (but stopped due to poor vision).  Hypertension was noted 
to have a moderate impact on the Veteran's ability to work, 
especially when placed in a stressful environment.

Regarding the Veteran's heart, he complained of shortness of 
breath and easy fatigue climbing a flight of stairs.  He noted 
that he suffered from substernal dull pains precipitated by 
emotional upset.  History of trauma to the heart, cardiac 
neoplasm, myocardial infarction, congestive heart disease, 
rheumatic heart disease, syphilitic heart disease, endocarditis, 
and pericarditis were denied.  The Veteran had a history of 
hypertensive heart disease with chest pain and shortness of 
breath, mild in severity.  Continuous medication was required.  
No history of syncope was found.  The Veteran had weekly fatigue 
and angina, with occasional dizziness, and dyspnea on moderate 
exertion. 

On examination, the Veteran underwent a multistage exercise 
stress test.  He finished eight minutes of exercise, achieving 88 
percent of predicted maximal heart rate equivalent to 12 METs, 
Functional Class I.  The endpoint of the test was fatigue.  The 
heart rate response, systolic blood pressure response, and 
diastolic blood pressure response were normal.  No arrhythmias 
were noted during the test.  The Veteran was negative for 
exercise-induced ischemia.  The Veteran had high functional 
capacity.  The Veteran's heart was larger than normal, by X-ray.  
A two-dimensional echocardiogram revealed concentric left 
ventricular hypertrophy with good wall motion and contractility 
and normal resting systolic function, dilated aortic root at the 
sinus of the valsalva, and ejection fraction of 67 percent.  An 
X-ray reveal cardiomegaly with left ventricular prominence.

The Veteran's heart disease was noted to cause significant 
effects on his occupation, such as lack of stamina, weakness, and 
fatigue, but overall have a moderate impact on his ability to 
work.  He had moderate and mild effects on usual daily 
activities.  The Veteran had no episodes of congestive heart 
failure in the past year.

Based on the foregoing, the Board finds that, pertinent to the 
May 2005 claim for increase for hypertensive arteriosclerotic 
heart disease, the Veteran's workload was greater than five METs, 
and he did not have left ventricular dysfunction with an ejection 
fraction of 50 percent or less, or any episodes of congestive 
heart failure; as such, a rating in excess of 30 percent under 
Diagnostic Code 7005 is not warranted for hypertensive 
arteriosclerotic heart disease.  It logically follows that the 
criteria for an even higher rating for hypertensive 
arteriosclerotic heart disease are, likewise, not met.

In this regard, the aforementioned medical evidence reflects that 
the Veteran has lack of stamina, weakness, fatigue, dyspnea on 
exertion due to his heart disease, but the Veteran's METs were 
seven and 12 in August 2005 and October 2009 VA examinations, 
respectively.  His ejection fraction was also greater than 50 
percent in both VA examinations.  The Veteran has not suffered 
any episodes of congestive heart failure.

The Board also finds that, pertinent to the May 2005 claim for 
increase for hypertension, the Veteran's diastolic pressure was 
not predominantly greater than 110, or systolic pressure was not 
predominantly 200 or more; as such, a rating in excess of 10 
percent under Diagnostic Code 7101 is not warranted for 
hypertension.  In this regard, the Veteran's diastolic pressure 
results were consistently lower than 110, and his systolic 
pressure results were consistently lower than 200.  

The Board acknowledges that the Veteran has reported, and the 
record reflects, that he has undergone some instances of 
temporarily elevated blood pressure resulting in hospitalization, 
such as, as reflected in an October 2005 private admission report 
where the Veteran had a blood pressure reading of 165/120 after a 
panic attack.  At entry to the hospital, however, his blood 
pressure was 120/90.  The Board notes that Diagnostic Code 7101 
specifies that the Veteran's blood pressure must be predominantly 
elevated, and the Board finds that the evidence of record does 
not reflect such a finding.  Further, the Board notes that the 
Veteran's instances of elevated blood pressure are due to his 
nonservice-related panic attack disorder.  As such, the criteria 
for at least the next higher, 20 percent rating under Diagnostic 
Code 7101, are not met.  It logically follows that the criteria 
for an even higher rating for hypertension are, likewise, not 
met.

The record also presents no basis for evaluation of hypertensive 
arteriosclerotic heart disease under any other provision of VA's 
rating schedule providing for a rating greater than 30 percent, 
during the period under consideration.  As the Veteran's heart 
disability has not been shown to involve valvular heart disease, 
endocarditis, pericarditis, pericardial adhesions, syphilitic 
heart disease, myocardial infarction, hyperthyroid heart disease, 
supraventricular arrhythmias, ventricular arrhythmias, 
atrioventricular block, heart valve replacement, coronary bypass 
surgery, implantable cardia pacemakers, cardiac transplantation, 
or cardiomyopathy, evaluation of the disability under Diagnostic 
Code 7000 through 7004, 7006, or 7008 through 7020 is not 
appropriate.  See 38 C.F.R. § 4.71a.  Although the Veteran has 
been diagnosed with hypertensive heart disease (rated under 
Diagnostic Code 7007), the rating criteria are identical to 
Diagnostic Code 7005.

For all the foregoing reasons, the Board finds that there is no 
basis for staged rating of the Veteran's hypertensive 
arteriosclerotic heart disease or hypertension, pursuant to Hart, 
and that the claims for a higher rating must be denied.  In 
reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the doubt doctrine; however, as 
the preponderance of the evidence is against assignment of any 
higher rating, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-
56.





ORDER

As new and material evidence has not been received, the request 
to reopen the claim for service connection for depression is 
denied.

As new and material evidence has not been received, the request 
to reopen the claim for service connection for cyst, benign tumor 
of the neck is denied.

As new and material evidence has not been received, the request 
to reopen the claim for service connection for syncope is denied.

A rating in excess of 30 percent for hypertensive 
arteriosclerotic heart disease is denied.

A rating in excess of 10 percent for hypertension is denied.


REMAND

Unfortunately the Board finds that further RO action on the 
claims remaining on appeal is warranted, even though such will, 
regrettably, further delay an appellate decision on these 
matters.

A remand by the Board confers upon a veteran, as a matter of law, 
the right to compliance with the remand instructions, and imposes 
upon VA a concomitant duty to ensure compliance with the terms of 
the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The rating for the Veteran's migraine headaches has been assigned 
under Diagnostic Code 8100, for rating migraines.  Under that 
diagnostic code, migraines with characteristic prostrating 
attacks occurring on an average once a month over last several 
months warrants a 30 percent rating.  A 50 percent rating is 
assigned for migraines with very frequent completely prostrating 
and prolonged attacks productive of severe economic 
inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

On November 2008 remand, the Board instructed the RO to provide 
the Veteran with a new examination for his migraine headaches, to 
determine the current state of his disability.  In ordering the 
neurological examination, the examiner was to indicate whether 
the Veteran experienced "very frequent completely prostrating 
and prolonged attacks productive of severe economic 
inadaptability."  The examiner was also to comment on the impact 
of the Veteran's migraines on his ability to work.

Pursuant to the remand, the Veteran was afforded a neurological 
VA examination in October 2009.  The examiner failed to comment 
as to whether the Veteran specifically experienced "very 
frequent completely prostrating and prolonged attacks productive 
of severe economic inadaptability."  The examiner also failed 
comment on the impact of the Veteran's migraines on his ability 
to work, only noting that the Veteran was currently unemployed.

Regarding the claim for a TDIU, the Board notes that, as found by 
the RO, the Veteran is currently ineligible for schedular 
consideration of a TDIU because he does not have a single 
disability rated 60 percent and his combined disability rating is 
less than 70 percent.  See 38 C.F.R. § 4.16(a) (2010).  However, 
because the actions requested on appeal could result in a higher 
rating for migraine headaches, which, in turn, could result in 
eligibility for consideration of a TDIU on a schedular basis, the 
Board finds that the claim for a TDIU is inextricably intertwined 
with the claim for an higher initial rating for migraine 
headaches, and that the claims should be considered together.  
See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 
2 Vet. App. 180, 183 (1991) (issues are "inextricably 
intertwined" when a decision on one issue would have a 
"significant impact" on a veteran's claim for the second 
issue).

Accordingly, the RO should arrange for further claims file review 
by the physician that conducted the October 2009 VA examination 
to obtain a supplemental opinion, with supportive rationale, as 
to whether, based upon consideration of the claims file, the 
Veteran specifically experiences "very frequent completely 
prostrating and prolonged attacks productive of severe economic 
inadaptability."  The examiner must also comment on the impact 
of the Veteran's migraines on his ability to work, whether or not 
the Veteran is currently unemployed.

The RO should arrange for the Veteran to undergo further 
examination only if the October 2009 examiner is unavailable or 
the requested opinion cannot be provided without an examination 
of the Veteran.  The Veteran is hereby notified that failure to 
report to any scheduled examination, without good cause, shall 
result in a denial of the claim for an increased rating and a 
TDIU (as a TDIU is a claim for increase).  See 38 C.F.R. § 3.655 
(2010).  Examples of good cause include, but are not limited to, 
the illness or hospitalization of the claimant and death of an 
immediate family member.  If the Veteran fails to report to any 
scheduled examination, the RO should obtain and associate with 
the claims file (a) copy(ies) of the notice(s) of the examination 
sent to him by the pertinent VA medical facility.

To ensure that all due process requirements are met, and that the 
record before the physician is complete, the RO should also give 
the Veteran another opportunity to provide information and/or 
evidence pertinent to the claim on appeal.  The RO's  letter to 
the Veteran should explain that he has a full one-year period for 
response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending the relevant 
statute to clarify that VA may make a decision on a claim before 
the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient information, 
and, if needed, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2010).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2010).  However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to ensure 
full compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO should 
also undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claims on 
appeal.  The RO's adjudication of the claims should include 
consideration of all evidence added to the record since the RO's 
last adjudication of the claims.  The RO's adjudication of the 
claim for a higher rating for migraine headaches should include 
consideration of whether "staged" rating of the disability 
(assignment of different ratings for distinct periods of time, 
based on the facts found) pursuant to Hart (cited to above) is 
appropriate.

Accordingly, these matters are hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization to enable it to 
obtain any additional evidence pertinent to 
the claim on appeal that is not currently of 
record.

The RO should also clearly explain to the 
Veteran that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and his 
representative of the records that were not 
obtained, explain the efforts taken to obtain 
them, and describe further action to be 
taken.

3.  After all available records and/or 
responses have been associated with the 
claims file, the RO should forward the 
appellant's entire claims file (to include 
a complete copy of this REMAND) to the VA 
physician who conducted the October 2009 VA 
examination for a comprehensive review of the 
record and medical opinion.

The physician should specifically comment as 
to whether the Veteran experienced "very 
frequent completely prostrating and prolonged 
migraine attacks productive of severe 
economic inadaptability."  The examiner also 
should discuss the impact of the Veteran's 
migraines on his ability to work, whether or 
not the Veteran is currently unemployed.

If the October 2009 examiner is unavailable, 
or an examination of the Veteran is deemed 
necessary or, the RO should arrange for the 
Veteran to undergo neurological examination, 
by a physician, to obtain the above-noted 
findings and opinion.  The entire claims 
file, to include a complete copy of this 
REMAND, must be made available to the 
physician designated to examine the 
Veteran, and the examination report 
should include discussion of the 
Veteran's documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished (with all 
findings made available to the requesting 
physician prior to the completion of his or 
her report), and all clinical findings should 
be reported in detail.

The physician should set forth all 
examination findings, if any, along with the 
complete rationale for the conclusions 
reached in a printed (typewritten) report.

4.  If the Veteran fails to report to any 
scheduled examination, the RO must obtain and 
associate with the claims file a copy of any 
notice(s) of the date and time of the 
examination sent to him by the pertinent VA 
medical facility.

5.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claims for a rating in 
excess of 30 percent for migraine headaches 
and for a TDIU, in light of all pertinent 
evidence and legal authority.  If the Veteran 
fails, without good cause, to report to any 
scheduled examination, the RO should apply 
the provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, the RO should 
adjudicate each claim in light of all 
pertinent evidence and legal authority (to 
include, in connection with claim for a 
higher rating for migraine headaches, whether 
staged rating, pursuant to Hart (cited to 
above), is appropriate).

8.  If either benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an appropriate 
SSOC that includes clear reasons and bases 
for all determinations, and afford them the 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not the 
Board's intent to imply whether the benefits requested should be 
granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


